711 S.E.2d 157 (2011)
STATE
v.
Luis Berber MARTINEZ.
No. 280P11-1.
Supreme Court of North Carolina.
July 11, 2011.
Laura E. Crumpler, Assistant Attorney General, for State of North Carolina.
Russell J. Hollers, III, Durham, for Martinez, Luis Berber.
Sam Currin, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 8th of July 2011 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 11th of July 2011."